DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 4 – 12, 15 – 19, 22 – 23 and the newly added claims 24 – 34 are pending in the instant application.
Terminal Disclaimer
The terminal disclaimers filed on October 12, 2021 and December 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,787,668 B2 and 11,078,488 B2; and any patent granted on Application Number 17/365,260 has been reviewed and is accepted. The terminal disclaimers have been recorded.

Election/Restrictions
Search: Since the previous scope is now free of prior art, search has been further expanded to the full scope of the instant claims 4 – 12, 15 and 22 – 34. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Rejoinder
Claims 4 – 12, 15 and 22 – 34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16 – 17, directed to the method of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 18 – 19, are directed towards the “use” of a compound and contains non-statutory subject matter. The instant claims do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on September 10, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Darla Graff, on December 13, 2021.
	The amendments are as follows:
	Claim 7, page 2 line 11:
The phrase “The compound according to claim 1 wherein …” should read as “The compound according to claim 25, wherein …”.

	Claim 8, page 2 line 14:
The phrase “The compound according to claim 1 wherein …” should read as “The compound according to claim 25, wherein …”.

	Claim 12, page 3 line 6:
The phrase “The compound according to claim 1 wherein …” should read as “The compound according to claim 25, wherein …”.

	Claim 16, page 6 line 25:
The phrase “… prodrug thereof, as defined in claim 1” should read as “… prodrug thereof, as defined in claim 25”.



The phrase “… pharmaceutically acceptable salt, solvate or prodrug thereof, as defined in claim 1” should read as “… pharmaceutically acceptable salt, solvate or prodrug thereof, as defined in claim 25”.

	CANCEL claims 18 – 19.

	Claim 26, page 11 line 11:
The phrase “The composition according to claim 25, wherein …” should read as “The compound according to claim 25, wherein …”.

	Claim 32, page 12 line 1:
The phrase “The compound according to claim 25 wherein …” should read as “The compound according to claim 25, wherein …”.

Conclusion
Claims 4 – 12, 15 – 17 and 22 – 34 are now allowed.
Claims 1 – 3, 13 – 14, 18 – 21 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626   

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626